Title: From Thomas Jefferson to Tarlton Saunders, 26 August 1823
From: Jefferson, Thomas
To: Saunders, Tarlton

Monto
Aug. 26. 23.I thank you sincerely, Dear Sir, for your kind letter of the 21. it is a great relief to me; for I never fail in a payment when it is in my power, and under no urgencies can I do what is not so. those to you shall never be a day the later  for your indulgent disposition. my unfortunate engagement for my decd friend which takes from me 1200.D. a year interest places me under present difficulties from which however the sale of property I propose in the winter will considerably relieve me without much affecting my annual income. with my thanks for your kindness accept the assurance of my great esteem & respect.